Citation Nr: 1419833	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Remelito C. Cabrera, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to June 1946.  He died in July 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This case was remanded by the Board for development in February 2013 and it now returns for further appellate consideration.  As will be discussed further herein, the Board is satisfied that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives and the Board may proceed with review of the issue of entitlement to service connection for cause of the Veteran's death.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In addition, the Board remanded the claims for entitlement to a total disability rating based on individual unemployability, for accrued benefits purposes, and 
entitlement to special monthly compensation based on the need for aid and attendance or housebound status, for accrued benefits purposes, in February 2013 for the issuance of a statement of the case (SOC).  Such a SOC was issued in October 2013.  The appellant did not file a substantive appeal to this October 2013 SOC and, therefore, these issues are not properly before the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The certificate of death identifies the immediate cause of death as "cardiopulmonary arrest secondary to sepsis secondary to aspiration pneumonia, cerebral infarction left MCA [middle cerebral artery], status post cerebral infarction right MCA, acute renal failure secondary to septicemia, bedsores, sacral area." 

2.  At the time of the Veteran's death, service connection had been established for residuals, gunshot wound, right leg and tibia, postoperative (30 percent disabling); impairment of right tibia with traumatic arthritis, right knee (10 percent disabling); varus deformity with knee instability, right (10 percent disabling); and scars, right leg, residual of gunshot wound (10 percent disabling).

3.  The service-connected right leg disabilities did not contribute substantially or materially to the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.

In a January 2009 letter, VA informed the appellant of the evidence necessary to substantiate her claim for DIC benefits, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  The notice letter provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2009 VCAA letter also included a statement of the conditions for which the Veteran was service-connected at the time of his death in accordance with Hupp.  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a January 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).

In addition, all relevant, identified, and available evidence has been obtained.  The Veteran's service treatment records, certificate of death, VA and private treatment records, and the appellant's lay statements have been associated with the claims file.  Pursuant to the Board's February 2013 remand, the RO was asked to obtain the complete terminal hospital records pertaining to the Veteran from the Pampanga Medical Specialist Hospital at the time of the Veteran's death.  Upon review of the evidence of record, the Board finds that treatment notes from the Pampanga Medical Specialist Hospital dated September 2007 to July 2008 have been obtained and associated with the claims file.  

Further, the Unites States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348. 

Pursuant to the Board's February 2013 remand, a VA medical opinion was obtained to aid in determining whether the service-connected right leg disabilities contributed substantially or materially to the Veteran's cause of death, and to address all of the evidence of record.  The Board finds that the January 2014 VA medical opinion is adequate for the purposes of adjudication as it includes adequate statements of reasons and bases based on an accurate factual background as established by the evidence of record.  For these reasons, the Board finds that the duties to notify and assist the appellant in substantiating her claim have been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board finds that the conditions of cardiopulmonary arrest, septicemia, aspiration pneumonia, cerebral infarction of the middle cerebral artery, and acute renal failure are not listed as "chronic disease[s]" under 38 C.F.R. § 3.309(a); therefore, 
38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that the appellant has not stated, and the evidence does not otherwise reflect, that a service-connected disability was the principal cause of the Veteran's death.  The appellant also does not contend that the conditions of cardiopulmonary arrest, septicemia, aspiration pneumonia, cerebral infarction of the middle cerebral artery, and acute renal failure were incurred in service.  Instead, the appellant has consistently maintained that the Veteran's service-connected right leg disabilities contributed to his death in July 2008.  Specifically, she asserts that his service-connected right leg disabilities caused him to be bedridden, and that this in turn, caused bedsores as well as complications to his respiratory system, ultimately leading to his death.  In this regard, the Board notes that the Veteran's death certificate lists post stroke seizures and status post open reduction with internal fixation right leg, status post gunshot wound right lower leg, as other significant conditions contributing to the cause of death.

Review of the Veteran's post-service VA and private treatment records reflect that he received treatment for his service-connected disabilities prior to his death in July 2008.  In January 1959, the Veteran was admitted to a hospital for an infected wound to the right leg which showed a Staph infection.  X-rays of the right leg were conducted and showed an old healed fracture at midshaft of the tibia.  A skin graft was performed and was taken well.  The April 1959 hospital discharge summary note reports that the post-operative course was uneventful.  

The evidence of record also includes an undated clinical abstract note received by VA in July 2013, signed by the Veteran's neurologist Dr. CVB, which states that the Veteran was admitted to Pampanga Medical Specialist Hospital in July 2008 after difficulty breathing.  Dr. CVB stated that, after his second stroke in June 2008, the Veteran was more confined to his bed and was dependent on others for all his activities of daily living.  Dr. CVB stated that the Veteran developed bedsores while at home and had episodes of fever and harsh breathing sounds, which were probably due to aspiration and to his state.  On July 6, 2008, the Veteran was suddenly noted with stiffening of extremities and more difficulty breathing.  Dr. CVB noted that the Veteran was admitted to the Pampanga Medical Specialist Hospital and, after three days, went into cardiac arrest and died.  

Dr. CVB submitted a second correspondence dated February 2009 noting that the Veteran was first seen at the Pampanga Medical Specialist Hospital in September 2007.  A CT scan at that time revealed the following: 

"multiple cerebral infarctions right parietal and L cerebellum an the cerebral atrophy which is most likely secondary to an old infraction which happened in 1989.  His defects were weakness of the left upper and lower limbs from 3/5 to 4/5 manual muscle testing and with cerebral signs.  There was likewise, weakness of the right lower limbs notable knew extensors and flexors."  

Dr. CVB noted that in June 2008, the Veteran was again referred to her due to increasing sleep time and with involuntary movements of the left upper limbs.  
According to Dr. CVB, the Veteran had experienced a stroke accompanied by focal seizures and ultimately developed aspiration pneumonia.  In July 2008, the Veteran was readmitted due to persistent difficulty breathing and eventually expired with other complications, including sepsis and acute renal failure.  Dr. CVB finally concluded that, in her opinion, the "previous war injuries contributed to [the Veteran's] well being."  However, Dr. CVB opined that the Veteran's demise was "secondary to medical complications of multiple stroke[s]."  The Board finds that this evidence, demonstrating that the Veteran's death was due to complications associated with multiple strokes, weighs against a finding that the service-connected right leg disabilities contribute substantially or materially to the Veteran's cause of death.

In order to further assist in determining the etiology of the Veteran's death, a VA medical opinion was obtained in April 2009.  An addendum opinion was obtained in January 2014 in order to consider all the evidence of record, including additional treatment records received from the Pampanga Medical Specialist Hospital.  In the January 2014 addendum opinion, which also addressed the previous findings in the April 2009 medical opinion, the VA examiner stated that the Veteran's attending physician (Dr. CVB) noted that the Veteran's war injuries contributed to his well-being, but that his demise was secondary to the medical complications of multiple strokes.  The examiner noted that Dr. CVB did not mention the Veteran's service-connected right leg injuries as a contributing and/or direct cause of the Veteran's death.  Instead, the direct cause of his death was noted to be secondary to complications surrounding his previous strokes.  The examiner also noted 
Dr. CVB's findings that the Veteran's service-connected right leg injuries contributed to his well-being, and if interpreted as is, this statement would mean that the Veteran's right leg disabilities and its residuals contributed to his state of being well and healthy.  The examiner noted that "well-being" is defined as state of being healthy or prosperous.  Therefore, the VA examiner stated that Dr. CVB's report did not opine that the Veteran's death was caused, either principally or contributory, to the right leg disabilities.  
Further, the VA examiner noted that treatment records from the Pampanga Medical Specialist Hospital showed no signs that the Veteran's right leg was suppurating out of a sinus or scar area which would have been a sign of active infection of the right tibia and its vicinity.  The only organ that showed infection was the lungs in the form of pneumonia.  The VA examiner stated that it was clear from Dr. CVB's opinion and the hospital records that it was only after the Veteran's stroke, in June 2008, that the Veteran became bedridden due to weakness of the left upper and lower extremities.  Therefore, the examiner noted that it was the Veteran's right lower extremity that was stronger.  As such, the examiner noted that the Veteran relied on his better side (right side) for motion and care.  It was the weakness of the left side due to the stroke that caused the Veteran's bedridden status that led to further decline in his health with complications of prolonged bed rest such as pneumonia, bedsores, and urinary tract infections, ultimately causing his death.  

Moreover, the VA examiner noted that the Veteran's in-service right leg injury occurred in 1944.  The Veteran died in July 2008, 64 years after the in-service right leg injury.  It was further noted that the Veteran was admitted to a hospital in January 1959 and discharged in April 1959 due to his right leg developing an infection.  Treatment records in 1959 reveal that x-rays of the right leg prior to discharge from the hospital showed an old healed fracture at midshaft of the tibia.  The Veteran was discharged completely healed of any infection.  Further, the examiner noted that in his last VA examination in 2006, the Veteran's right leg showed no signs of any active infection in the bone, joint, or soft tissues.  As such, the examiner opined that the Veteran's right leg had been stable since 1959 and did not contribute in any way to his septicemia (blood infection).  The examiner ultimately opined that the Veteran's death was due to his strokes and the service-connected right leg disabilities were less likely than not the principal or contributory cause of his death.  

The Board finds the January 2014 VA medical opinion to be highly probative as the examiner reviewed the claims file, specifically addressed private medical opinions and treatment notes of record, and provided an opinion supported by a clear and thorough rationale.  See Prejean,13 Vet. App. at 448-9.  As such, the Board finds that the January 2014 VA medical opinion weighs against a finding that the service-connected right leg disabilities principally or contributorily caused the Veteran's death.

The Board has also considered the appellant's statements purporting to relate the Veteran's death to his service-connected right leg disabilities.  While the appellant is competent to report on issues for which she has personal knowledge, she is not competent to provide evidence on questions of complex medical issues, such as the etiology of the Veteran's death, which would include a medical understanding of the causes of cardiopulmonary arrest, septicemia, aspiration pneumonia, cerebral infarction of the middle cerebral artery, and acute renal failure.  Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).

In this case, the appellant has not demonstrated that she has the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the Veteran's death, especially since his death involved numerous and intertwined medically complex disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Cardiopulmonary arrest, septicemia, aspiration pneumonia, cerebral infarction of the middle cerebral artery, and acute renal failure are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The cause of the Veteran's death is a complex medical question which involved internal and unseen system processes unobservable by the appellant.

For these reasons, the Board finds that the most competent and probative evidence of record is the January 2014 VA medical opinion and the opinion by Dr. CVB, which the Board has found to weigh against the appellant's claim that the service-connected right leg disabilities principally or contributory caused the Veteran's death.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's death was related to his service-connected disabilities.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of the Veteran's death is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


